Exhibit 10.3
SEVENTH AMENDMENT TO THE
RANGE RESOURCES CORPORATION
2005 EQUITY-BASED COMPENSATION PLAN
     This Seventh Amendment to the Range Resources Corporation 2005 Equity-Based
Compensation Plan (the “Plan”) is effective as provided herein and is made by
Range Resources Corporation, a Delaware corporation (the “Company”):
     WHEREAS, the Company has established the Plan in order to attract able
persons to serve as directors or to enter the employ of the Company and its
affiliates, and to provide a means whereby those individuals upon whom the
responsibilities of the successful administration and management of the Company
rest, and whose present and potential contributions to the welfare of the
Company and its affiliates are of importance, can acquire and maintain stock
ownership thereby strengthening their concern for the welfare of the Company and
its affiliates and, further, to provide such individuals with additional
incentive and reward opportunities designed to enhance the profitable growth of
the Company and its affiliates; and
     WHEREAS, the Company desires to make certain amendments to the Plan,
including those required for the Plan and the Awards thereunder to comply with
Section 409A of the Internal Revenue Code of 1986, as amended;
     NOW, THEREFORE, the Plan is amended as provided herein, effective
December 2, 2008, and, except as provided below, the Plan shall continue to read
in its current state:
     1. Section 2(h) is amended to read as follows:
     (h) “Change in Control” means the occurrence of any of the following
events:
     (i) Change in Board Composition. Persons who constitute the members of the
Board as of the date hereof (the “Incumbent Directors”), cease for any reason to
constitute at least a majority of members of the Board; provided that any Person
becoming a director of the Company subsequent to the date hereof shall be
considered an Incumbent Director if such Person’s appointment, election or
nomination was approved by a vote of at least 50% of the Incumbent Directors;
but provided, further, that any such Person whose initial assumption of office
is in connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than the Board, including by reason of agreement intended
to avoid or settle any such actual or threatened contest or solicitation, shall
not be considered an Incumbent Director;
     (ii) Business Combination. Consummation of (x) a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company, whether in one or a series of related transactions, or
(y) the acquisition of assets or stock of another entity by the Company (either,
a

 



--------------------------------------------------------------------------------



 



“Business Combination”), excluding, however, any Business Combination pursuant
to which:
     (A) Persons who were the beneficial owners, respectively, of the then
outstanding shares of common stock, par value $0.01 per share, of the Company
(the “Outstanding Stock”) and the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of the
Company (the “Outstanding Company Voting Securities”) immediately prior to such
Business Combination beneficially own, upon consummation of such Business
Combination, directly or indirectly, more than 50% of the then outstanding
shares of common stock (or similar securities or interests in the case of an
entity other than a corporation) and more than 50% of the combined voting power
of the then outstanding securities (or interests) entitled to vote generally in
the election of directors (or in the selection of any other similar governing
body in the case of an entity other than a corporation) of the Surviving
Corporation (as defined below) in substantially the same proportions as their
ownership of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination;
     (B) no Person (other than the Company, any Subsidiary, any employee benefit
plan of the Company or any Subsidiary or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary of
the Company) or group (within the meaning of Rule 13d-5 promulgated under the
Exchange Act) (“Group”) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) (“Beneficial Owner”) of 35% or
more of either (x) the then outstanding shares of common stock (or similar
securities or interests in the case of an entity other than a corporation) of
the Surviving Corporation, or (y) the combined voting power of the then
outstanding securities (or interests) entitled to vote generally in the election
of directors (or in the selection of any other similar governing body in the
case of an entity other than a corporation) of the Surviving Corporation; and
     (C) individuals who were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Combination constitute at least a majority of the members of the board
of directors (or of any similar governing body in the case of an entity other
than a corporation) of the Surviving Corporation;

-2-



--------------------------------------------------------------------------------



 



where, for purposes of this clause (ii), the term “Surviving Corporation” means
the entity resulting from a Business Combination or, if such entity is a direct
or indirect Subsidiary of another entity, the entity that is the ultimate parent
of the entity resulting from such Business Combination.
     (iii) Stock Acquisition. Any Person (other than the Company, any
Subsidiary, any employee benefit plan of the Company or any Subsidiary or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Subsidiary of the Company) or Group becomes the Beneficial
Owner of 35% or more of either (x) the Outstanding Stock or (y) the Outstanding
Company Voting Securities; provided, however, that for purposes of this
Section 2(h)(iii), no Change in Control shall be deemed to have occurred as a
result of the following acquisitions: (A) any acquisition directly from the
Company; or (B) any acquisition by a Person pursuant to a Business Combination
which complies with clauses (A), (B) and (C) of Section 2(h)(ii); or
     (iv) Liquidation. Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company (or, if no such approval is required,
the consummation of such a liquidation or dissolution).
     2. Section 7(c) is amended to read as follows:
     (c) Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of this Plan and any applicable Award agreement, payments to be made by
the Company or a Subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including without limitation cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, or, with respect to
an Award that is not an Option or SAR, in installments or on a deferred basis.
The settlement of any Award under this Plan may be accelerated, and cash paid in
lieu of Stock in connection with such settlement, in the discretion of the
Committee or upon occurrence of one or more specified events (in addition to a
Change in Control), except to the extent such acceleration would trigger the
additional tax under Section 409A of the Code. Installment or deferred payments
with respect to Awards other than Options or SARs may be required by the
Committee (subject to Section 10(c) of this Plan, including the consent
provisions thereof in the case of any deferral of an outstanding Award not
provided for in the original Award agreement) or permitted at the election of
the Participant on terms and conditions established by the Committee. However,
any installment and deferred payment, whether required by the Committee or
elected by a Participant, that is not a “short-term deferral,” for purposes of
Section 409A of the Code, shall be allowed only as is provided in a separate
deferred compensation plan adopted by the Company that complies with
Section 409A of the Code. Payment obligations with respect to such installment
or deferred payment shall be transferred to such separate deferred compensation
plan and thereafter shall be subject to the terms of such deferred compensation
plan. This Plan shall not be operated in a manner that results in it
constituting an “employee benefit plan” for purposes of section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended.

-3-



--------------------------------------------------------------------------------



 



     As amended hereby, the Plan is specifically ratified and reaffirmed.
     IN WITNESS WHEREOF, the Company has caused this Seventh Amendment to be
executed this December 4, 2008, effective for all purposes as provided above.

                  RANGE RESOURCES CORPORATION    
 
           
 
  By:   /s/ Roger S. Manny    
 
     
 
   
 
  Name:   Roger S. Manny    
 
     
 
   
 
  Title:   Executive Vice President    
 
     
 
   

-4-